As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08795 Helios High Yield Fund (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Kim G. Redding, Three World Financial Center, 200 Vesey Street, New York, NY 10281-1010 (Name and address of agent for service) 800-497-3746 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. Helios High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Interest Rate Maturity Principal Amount (000s) Value INVESTMENT GRADE CORPORATE BONDS - 4.3% Basic Industry - 2.7% Georgia-Pacific LLC 6 7.38 % 12/01/25 $ Westlake Chemical Corp. 6 01/15/16 Total Basic Industry (Cost $1,690,792) Energy - 0.0% National Oilwell Varco, Inc. (Cost $6,954) 08/15/15 7 Telecommunications - 1.6% Qwest Corp. 6 (Cost $981,728) 09/15/33 Total INVESTMENT GRADE CORPRATE BONDS (Cost $2,679,474) HIGH YIELD CORPORATE BONDS - 133.3% Banking - 0.0% Ally Financial, Inc. (Cost $7,451) 12/01/14 8 Basic Industry - 19.9% AK Steel Corp. 6 05/15/20 Associated Materials LLC 6 11/01/17 Cascades, Inc. 3,6 12/15/17 FMG Resources August 2006 Property Ltd. 1,3,5 04/01/22 Hexion US Finance Corp./Hexion Nova Scotia Finance ULC 6 02/01/18 Huntsman International LLC 6 03/15/21 Ineos Group Holdings Ltd. 1,3,5 02/15/16 Ineos Finance PLC 1,3,5 05/15/15 Ply Gem Industries, Inc. 02/15/18 Polymer Group, Inc. 02/01/19 Steel Dynamics, Inc. 03/15/20 Tembec Industries, Inc. 3,6 12/15/18 Trimas Corp. 6 12/15/17 United States Steel Corp. 6 02/01/18 Verso Paper Holdings LLC / Verso Paper, Inc. 1,5 01/15/19 Xerium Technologies, Inc. 06/15/18 Total Basic Industry (Cost $13,413,440) Capital Goods - 9.8% AAR Corp. 1,5 01/15/22 Berry Plastics Corp. 6 05/15/18 Bombardier, Inc. 1,3,5 05/01/12 1 Crown Cork & Seal Company, Inc. 6 12/15/26 Masonite International Corp. 1,3,5 04/15/21 Owens-Illinois, Inc. 6 05/15/18 Terex Corp. 04/01/20 Terex Corp. 6 11/15/17 USG Corp. 6 01/15/18 Total Capital Goods (Cost $6,288,144) Consumer Cyclical - 23.9% ACE Hardware Corp. 1,5,6 06/01/16 American Axle & Manufacturing, Inc. 6 03/01/17 Caesars Entertainment Operating Company, Inc. 1,5 02/15/20 CityCenter Holdings LLC/CityCenter Finance Corp. 6 01/15/16 Corrections Corporation of America 03/15/13 1 DineEquity, Inc. 6 10/30/18 Ford Motor Co. 6 08/01/18 Jaguar Land Rover PLC 1,3,5 05/15/21 Levi Strauss & Co. 6 05/15/20 Limited Brands, Inc. 07/15/37 Marina District Finance Company, Inc. 08/15/18 McJunkin Red Man Corp. 12/15/16 MGM Resorts International 02/27/14 1 MGM Resorts International 01/15/17 MGM Resorts International 1,5 02/01/19 MTR Gaming Group, Inc. 08/01/19 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 6 03/15/18 Pharmaceutical Product Development, Inc. 1,5 12/01/19 Phillips-Van Heusen Corp. 6 05/15/20 Pittsburgh Glass Works LLC 1,5 04/15/16 Quiksilver Inc. 04/15/15 8 Helios High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Consumer Cyclical (continued) Sealy Mattress Co. 8.25 % 06/15/14 1 $ Tenneco, Inc. 6 12/15/20 The Neiman Marcus Group Inc. 6 10/15/15 Visteon Corp. 04/15/19 Total Consumer Cyclical (Cost $15,509,883) Consumer Non-Cyclical - 18.7% ACCO Brands Corp. 6 03/15/15 American Reprographics Co. 6 12/15/16 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 03/15/20 B&G Foods, Inc. 6 01/15/18 C&S Group Enterprises LLC 1,5 05/01/17 Cenveo Corp. 02/01/18 Deluxe Corp. 6 06/01/15 FTI Consulting, Inc. 10/01/16 Iron Mountain Inc. 6 08/15/21 Iron Mountain Inc. 07/15/18 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 1,5,6 04/15/19 Rite Aid Corp. 6 06/12/16 RSC Equipment Rental, Inc./RSC Holdings III LLC 02/01/21 RSC Equipment Rental, Inc./RSC Holdings III LLC 6 11/15/19 Service Corporation International 04/01/16 Smithfield Foods, Inc. 05/15/13 1 Total Consumer Non-Cyclical (Cost $12,218,985) Energy - 21.5% Arch Coal, Inc. 6 08/01/16 BreitBurn Energy Partners LP/BreitBurn Finance Corp. 6 10/15/20 Calfrac Holdings L.P. 1,5,6 12/01/20 Chaparral Energy, Inc. 6 02/01/17 CONSOL Energy, Inc. 6 04/01/20 Crosstex Energy L.P./Crosstex Energy Finance Corp. 6 02/15/18 Dynegy Holdings LLC 8 05/01/16 8 Encore Acquisition Co. 7 07/15/15 1 EV Energy Partners L.P./EV Energy Finance Corp. 04/15/19 Frontier Oil Corp. 09/15/16 FTS International Services LLC/FTS International Bonds, Inc. 1,5,6 11/15/18 GMX Resources, Inc. 1,5,6,9 12/01/17 Hercules Offshore, Inc. 1,5,6 10/15/17 Hilcorp Energy I LP/Hilcorp Finance Co. 1,5 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 04/15/20 Petroleum Geo-Services ASA 1,3,5 12/15/18 Precision Drilling Corp. 3 11/15/20 Trinidad Drilling Ltd. 1,3,5,6 01/15/19 Venoco, Inc. 02/15/19 W&T Offshore, Inc. 06/15/19 Total Energy (Cost $14,513,114) Finance & Investment - 0.1% Ford Motor Credit Company LLC 10/01/13 1 Motors Liquidation Co. 6,7 07/15/33 Total Finance & Investment (Cost $488) Media - 6.1% Cablevision Systems Corp. 6 09/15/17 CCO Holdings LLC/CCO Holdings Capital Corp. 10/30/17 CCO Holdings LLC/CCO Holdings Capital Corp. 04/30/20 Charter Communications Operating LLC/Charter Communications Operating Capital 1,5 04/30/12 1 Insight Communications, Inc. 1,5 07/15/18 Liberty Interactive LLC 05/15/13 1 Mediacom LLC/Mediacom Capital Corp. 6 08/15/19 Total Media (Cost $3,916,347) Helios High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Real Estate - 1.5% Realogy Corp. 1,5 (Cost $901,266) 7.88 % 02/15/19 $ Services Cyclical - 10.9% AMC Entertainment, Inc. 6 06/01/19 Beazer Homes USA, Inc. 6 06/15/18 Caesars Entertainment Operating Company, Inc. 6 06/01/17 Easton-Bell Sports, Inc. 6 12/01/16 Hovnanian Enterprises Inc. 6 10/15/16 Mohegan Tribal Gaming Authority 08/15/14 1 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,5 04/15/17 PulteGroup, Inc. 6 05/15/33 Standard Pacific Corp. 6 05/15/18 Total Services Cyclical (Cost $7,345,017) Services Non-Cyclical - 2.7% HCA, Inc. 10/01/18 Health Management Associates Inc. 04/15/16 Health Management Associates Inc. 1,5 01/15/20 Total Services Non-Cyclical (Cost $1,743,438) Technology & Electronics - 4.8% Coleman Cable Inc. 6 02/15/18 First Data Corp. 1,5,6 01/15/21 First Data Corp. 09/24/15 Freescale Semiconductor, Inc. 1,5,6 04/15/18 Total Technology & Electronics (Cost $3,082,526) Telecommunications - 9.3% Cincinnati Bell, Inc. 6 10/15/17 Cincinnati Bell, Inc. 6 10/15/20 Clear Channel Communications, Inc. 6 03/01/21 Frontier Communications Corp. 01/15/13 1 Frontier Communications Corp. 6 03/15/19 inVentiv Health, Inc. 1,5 08/15/18 Level 3 Financing, Inc. 1,5 07/15/20 PAETEC Holding Corp. 12/01/18 Windstream Corp. 6 03/15/19 Total Telecommunications (Cost $6,228,963) Utility - 4.1% Calpine Corp. 1,5,6 10/15/17 Mueller Water Products, Inc. 06/01/17 Edison Mission Energy 05/15/17 Edison Mission Energy 06/15/13 8 NRG Energy, Inc. 06/15/19 Total Utility (Cost $2,803,943) Total HIGH YIELD CORPORATE BONDS (Cost $87,973,005) STRUCTURED NOTES - 0.0% Special Purpose Entity - 0.0% Trains HY-1-2006 1,2,5 (Cost $14,899) 05/01/16 15 TERM LOANS - 0.4% Texas Competitive Electric Holdings LLC 2,5 (Cost $374,386) 04/10/12 Shares Value COMMON STOCKS - 0.4% Consumer Discretionary - 0.4% General Motors Co. 4 (Cost $419,419) $ Consumer Non-Cyclical - 0.0% Dex One Corp. 4 (Cost $19,639) 65 92 Total COMMON STOCKS (Cost $439,058) Helios High Yield Fund Schedule of Investments (Unaudited) March 31, 2012 Shares Value WARRANTS - 0.4% Consumer Discretionary - 0.4% General Motors Co. 4 $ Expiration: June 2016 Exercise Price: $9.13 General Motors Co. 4 Expiration: August 2018 Exercise Price: $9.88 Total Consumer Discretionary (Cost $480,581) Total WARRANTS (Cost $480,581) Interest Rate Shares Value SHORT TERM INVESTMENT - 3.1% STIT Liquid Assets Portfolio, Institutional Class 2 (Cost $2,114,049) 0.16% Total Investments - 141.9% (Cost $94,075,452) Liabilities in Excess of Other Assets - (41.9)% ) TOTAL NET ASSETS - 100.0% $ Helios High Yield Fund Notes to Schedule of Investments (Unaudited) March 31, 2012 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of March 31, 2012, the total value of all such investments was $20,298,885 or 29.86% of net assets. 2 - Variable rate security - Interest rate shown in the rate in effect as of March 31, 2012. 3 - Foreign security or a U.S. security of a foreign company. 4 - Non-Income producing security. 5 - Private Placement. 6 - Portion of entire principal amount pledged as collateral for credit facility. 7 - Security is valued in good faith pursuant to the fair value procedures adopted by the Board of Directors.As of March 31, 2012, the total value of all such securities was $38,005 or less than 0.06% of net assets. 8 - Issuer is currently in default on its regularly scheduled interest payment. 9 - Payment in kind security. Notes to Financial Statements (Unaudited) Valuation of Investments: Debt securities, including U. S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security or a broker-dealer.Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Advisor’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Advisor, those securities will be valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee using procedures adopted by, and under the supervision of, the Fund’s Board of Trustees. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund.The Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Advisor determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process.The fair valuation methodology may include or consider the following guidelines, as appropriate: (1)evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations.Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund’s Board has adopted procedures for the valuation of the Fund’s securities and has delegated the day to day responsibilities for valuation determinations under these procedures to Brookfield Investment Management Inc. (the “Advisor”).Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers.If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Advisor’s Valuation Committee.The Valuation Committee is comprised of senior members of the Advisor’s management team. To assess the continuing appropriateness of security valuations, the Advisor (or its third party service provider who is subject to oversight by the Advisor), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceeds certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. Each investment asset or liability of the Fund is assigned a level at measurement date based on the significance and source of the inputs to its valuation.Various data inputs are used in determining the value of each of the Fund's investments as of the reporting period end. These data inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities (including securities actively traded on a securities exchange) Level 2 - inputs other than unadjusted quoted prices that are observable for the asset or liability (such as unadjusted quoted prices for similar assets and market corroborated inputs such as interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Manager’s own judgments about assumptions that market participants would use in pricing the asset or liability). The inputs used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund’s investments carried at fair value: Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Structured Note Term Loan Common Stocks Warrants Short Term Investments Total Level 1 - Quoted Prices $
